Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 1 of 9 PageID# 122



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

ZACHARY R. STEENSTRA, Deceased, by                      )
MICHAEL S. DAVIS, as Administrator for the              )
Estate and NORMAN STEENSTRA, JR., and                   )
SHARON ROON, Parents of ZACHARY R.                      )       Civil Action No. 1:19-cv-00876
STEENSTRA, Individually,                                )
                                                        )
                                Plaintiffs              )
                vs.                                     )       FIRST AMENDED COMPLAINT
                                                        )       JURY TRIAL DEMANDED
UNITED AIRLINES, INC., a Delaware                       )
Corporation,                                            )
                                                        )
                         Defendant                      )
 ____________________________________                   )


        COMES NOW, Plaintiffs, MICHAEL S. DAVIS, as Administrator of the Estate of

Zachary R. Steenstra, (hereinafter referred to as Zachary) and NORMAN STEENSTRA, JR. and

SHARON ROON, parents of Zachary R. Steenstra, individually and in their own right,

(hereinafter referred to as Plaintiffs), and on behalf of all heirs and beneficiaries, brings this

Complaint against Defendant, UNITED AIRLINES, INC. (hereinafter referred to as UNITED).

                                              JURISDICTION

        1.      Jurisdiction over these claims and UNITED exists pursuant to 28 U.S.C. § 1331

under a treaty of the United States of America, the Convention for the Unification of Certain Rules

Relating to International Carriage by Air, signed at Warsaw on October 12, 1929 (known as the

“Warsaw Convention”) 49 stat., Part II, p.3000, 2 Bevans 983, 137 L.N.T.S. 11, as modified by

the Convention for the Unification of Certain Rules for International Carriage by Air, opened for

signature on 28 May, 1999 ICAO Doc. 9740 (“known as the “Montreal Convention”), and the

1995 IATA/Intercarrier Agreement which, among other things, eliminates any limitation on



                                                   1
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 2 of 9 PageID# 123



damages. Both the United States of America and Japan are signatories to the Warsaw and Montreal

Treaties. UNITED is a signatory to the IATA agreement.

       2.      Furthermore, this court has jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000 exclusive of interests and costs. Diversity exists at the time of commencement

of this action because Plaintiffs reside in Virginia and West Virginia, and Defendant, UNITED

AIRLINES, INC., is a Delaware corporation with its headquarters in the State of Illinois, but was

conducting substantial business in and had sufficient contacts with Virginia and specifically

Dulles International Airport for this court to exercise jurisdiction.

                                               VENUE

       3.      Venue in this district satisfies the requirements of 28 U.S.C. § 1391 in

that, as set out in this Complaint, Defendant, UNITED AIRLINES, INC., conducts

substantial business in and is subject to personal jurisdiction in this district including

substantial operations and flights at Dulles International Airport in Fairfax County,

Virginia, in the Eastern District of Virginia. Venue in this district satisfies the

requirements of § 1391 and Defendant is subject to personal jurisdiction in this district

and has sufficient contacts with this district for this court to exercise both jurisdiction and

venue. Article 33 of the Montreal Convention recognizes the courts of this District as a

proper jurisdiction.


                            NATURE OF THE CAUSE OF ACTION

       4.      This is an action for damages on behalf of the Plaintiffs for personal injuries and

death suffered when as a result of an accident on UNITED flight 803 on December 3, 2017, en

route from Washington Dulles Airport (IAD) to Narita Airport near Tokyo, Japan (NRT),


                                                   2
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 3 of 9 PageID# 124



Zachary R. Steenstra was made ill and denied reasonable medical care and emergency treatment

by the negligent and knowing, intentional and egregious actions of UNITED.

                                  FACTUAL ALLEGATIONS

       5.      On or about December 3, 2017, UNITED was a common carrier which operated a

Boeing 777-200 aircraft as UNITED Flight 803 (hereinafter the “subject flight”), offering non-

stop service between Washington Dulles International Airport (IAD) and Tokyo Narita Airport

(NRT). At all times relevant to this Complaint, UNITED owned, operated, and supervised the

subject flight through its agents, employees and contractors, including its flight crew, cabin

crews, dispatchers, schedulers, managers and others.

       6.      On or about December 3, 2017, Zachary was a passenger onboard the subject

flight engaged in international travel pursuant to e-ticket Number 0165947208018 purchased in

the United States of America.

       7.      On or about December 4, 2017, Zachary was ticketed to land at NRT, where

Zachary was to connect with another UNITED flight, on his way to his final destination of

Bangkok, Thailand (BKK)

       8.      Zachary was a citizen of, resided in, and purchased his ticket in the United States

of America.

       9.      Zachary was just 37 years old, and athlete, in good health, and worked for the

United States Department of Justice. Zachary performed work at various U.S. embassies, and

was a frequent and experienced international traveler.

       10.     On December 3, 2017, Zachary boarded the UNITED AIRLINES flight 803 from

Dulles to Tokyo intending to connect on to UNITED AIRLINES flight 7971 to Bangkok.

Approximately 3 hours into flight, and after he had eaten the airline meal which caused him to



                                                 3
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 4 of 9 PageID# 125



become ill, he began to vomit, experienced great pain, and then vomited blood. Zachary was in

great pain and knew his condition was serious. UNITED provided no medical evaluation or

treatment.

       11.     Zachary begged UNITED for the flight to be diverted and land at the nearest

available airport so he could receive immediate emergency medical treatment. UNITED refused

to divert and land, and unreasonably, negligently, willfully, intentionally, egregiously and

knowingly denied Zachary medical care. The flight continued its over 13 hour flight. Zachary

continued to vomit blood, growing weaker and his condition more grave with every passing

minute.

       12.     By the time the flight traveled half way around the earth and landed in Tokyo,

Zachary had vomited so much blood, was so weak and so grave, he could not walk or crawl from

the plane. He was removed from the plane on a stretcher or gurney and he was subsequently

taken first to a hospital without facilities adequate to provide medical care; transferred to a

trauma hospital. The trauma hospital determined that during the vomiting after eating the airline

food, Zachary’s esophagus had ruptured and/or separated from his stomach. Due to the delays in

medical treatment caused by UNITED’s refusal to land to permit Zachary to receive medical

care, sepsis occurred and his condition rapidly deteriorated. With every hour that passes before

sepsis is treated, the risk of death increases by approximately 7.6% per hour. The Tokyo doctors

and hospital fought to save his life, but Zachary died.

       13.     At all relevant times herein, UNITED had operational and actual control of

Zachary’s flight.

       14.     At all times relevant herein, UNITED made the decision not to divert and land the

plane. UNITED intentionally, negligently and egregiously served Zachary a meal which



                                                  4
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 5 of 9 PageID# 126



sickened him and made the decision to deny Zachary medical care and despite knowing the

seriousness of Zachary’s condition, despite the awareness that he was vomiting blood, UNITED

still refused to land the plane so Zachary could be transported to a hospital.

       15.     From the time Zachary started to vomit blood and beg for his life, UNITED

refused to land the plane to save his life, over flying hundreds of suitable airports where

UNITED could have landed and Zachary’s life could have been saved.

       16.     Instead UNITED forced Zachary to endure at least ten hours on a flight with

worsening sepsis, vomiting blood, bleeding internally, suffering from a ruptured or detached

esophagus, and slowly and painfully dying.

       17.     UNITED ignored Zachary’s pleas for medical care.

       18.     UNITED, knew or should have known of the risk of serious injury and death to

Zachary by refusing to land so he could receive medical care.

       19.     UNITED had actual notice of Zachary’s life-threatening situation.

       20.     UNITED knew or should have known that failing to divert and land so Zachary

could be taken to a hospital could lead to his further deterioration and death. Despite the

recognized danger, UNITED failed to divert and land, passing up hundreds of suitable airports

where a safe landing could be made.

       21.     Defendant UNITED AIRLINES is a common carrier and owed the highest degree

of care to all persons aboard its aircraft including Zachary, and owed a duty to all persons aboard

the subject flight including Zachary to exercise the highest duty of care to prevent death and

injury of any kind, including injury and death as a result of UNITED’s food service, failure and

refusal to provide medical care, including by diverting and landing so Zachary could receive

medical care. UNITED also failed and refused to provide medical assistance at any time during



                                                 5
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 6 of 9 PageID# 127



the flight. As a direct and proximate result of the willful misconduct, UNITED is liable for the

damages sustained by Plaintiffs and Plaintiffs are entitled to recover such damages to the extent

allowed under all applicable treaties and laws.

                                      CAUSE OF ACTION

       22.     Plaintiffs re-allege and incorporate by reference as though fully set forth herein,

all paragraphs of their Complaint.

       23.     This action is brought pursuant to the provisions of the Montreal Convention

which states, among other provisions:

Article 17
Liability of the Carrier

               The carrier is liable for damage sustained in case of death or bodily injury of a
               passenger upon condition only that the accident which caused the death or injury
               took place on board the aircraft or in the course of any of the operations of
               embarking or disembarking.

Article 19
Delay by the Carrier

               The carrier is liable for damage occasioned by delay in the carriage by air of
               passengers, baggage or cargo. Nevertheless, the carrier shall not be liable for
               damage occasioned by delay if it proves that it and its servants and agents took all
               measures that could reasonably be required to avoid the damage or that it was
               impossible for it or them to take such measures.

Article 21
Negligence or Other Wrongful Acts or Omission of the Carrier

               1. For damages arising under paragraph 1 of Article 17 not exceeding 100,000
               Special Drawing Rights for each passenger, the carrier shall not be able to exclude
               or limit its liability.

               2. The carrier shall not be liable for damages arising under paragraph 1 of Article
               17 to the extent that they exceed for each passenger 100,000 Special Drawing
               Rights if the carrier proves that:

                       (a) such damage was not due to the negligence or other wrongful act
                       or omission of the carrier or its servants or agents; or

                                                  6
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 7 of 9 PageID# 128



                       (b) such damage was solely due to the negligence or other wrongful
                       act or omission of a third party. [Emphasis added.]

Convention for the Unification of Certain Rules for International Carriage by Air, signed at

Montreal, Canada on May 28, 1999.

       24.     At all times relevant, it was the duty of UNITED, by and through its agents and

employees, to exercise the highest degree of care in the operation of the subject flight and to

safeguard and care for the safety, health and life of its passengers.

       25.     The events alleged herein which occurred on board flight 803, and UNITED’s

failure and refusal to provide medical assistance, failure and refusal to have reasonable and

required medical equipment on the flight and failure and refusal to divert and land, service of

food which sickened Zachary constituted an accident or unexpected unusual event that was

external to Zachary as a passenger.

       26.     At all times relevant before the subject flight, the United States of America, Japan

and UNITED signed and incorporated into UNITED’s tariffs and contract of carriage all

relevant treaties and international agreements under which UNITED assumes unlimited liability

for passenger injury caused by an accident or unexpected unusual event within the meaning of

the Montreal and other conventions.

       27.     The Treaties, Conventions and Agreements were intended, among other things, to

be for the benefit of and to induce the patronage of the traveling public.

       28.     UNITED is liable for the injuries and damages to Plaintiffs because the accident

causing the injuries and damages took place on an international UNITED AIRLINES flight, as

defined by the Warsaw and Montreal Conventions.




                                                  7
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 8 of 9 PageID# 129



        29.     As a direct and proximate result of the foregoing, Plaintiffs are entitled to recover

damages alleged herein and UNITED is liable for compensatory damages in a sum within the

jurisdiction of this court.

        30.     The failure of UNITED to adequately perform its duties as set forth and herein, by

providing safe food and reasonable safety measures including failing to land the plane to protect

its passengers, constitutes a breach of its duty which included the highest standard of care owed

as a common carrier to its passengers.

        31.     The life-threatening injuries, sepsis, vomiting blood, blood loss, and impending

death suffered by Zachary were a direct and proximate result of UNITED’s negligence, or other

wrongful act or omission in the ownership, supervision and operation of the subject flight and

failure and refusal to divert and land and provide any reasonable medical care. The injuries

suffered by Plaintiffs were proximately caused by the negligence of UNITED and not some

other person or entity, and UNITED is liable for all damages according to proof unless UNITED

proves some other entity is entirely responsible for the negligence, injury and damages.

        32.     As a result of UNITED’s actions and inactions, Plaintiffs and Zachary suffered

severe physical injuries, emotional trauma directly related to the physical injuries, loss of

income, substantial medical expenses, wrongful death, funeral and other loss of life expenses,

survival claims, and additional and continuing substantial damages and losses in amounts to be

determined at trial.

                                    REQUEST FOR RELIEF

        WHEREFORE Plaintiffs, having complained of the actions and inactions, of Defendant

UNITED, Plaintiffs request relief commensurate with the cause of action set forth herein, as the

court and jury deem fair and just, including but not limited to, all damages allowed by law and



                                                  8
Case 1:19-cv-00876-TSE-MSN Document 13 Filed 08/20/19 Page 9 of 9 PageID# 130



allowably damages for sorrow, mental anguish and solace which may include society, companion-

ship, comfort, guidance, kindly offices and advice of the decedent; compensation for reasonably

expected loss of income of the decedent and services, protection, care and assistance provided by

the decedent, expenses for the care, treatment and hospitalization of the decedent incident to the

injury resulting in death, pain and suffering after injury and before death; emotional distress from

these injuries, reasonable funeral expenses; and all fees, costs and all proper additional relief, such

as attorney fees, as this Honorable Court deems equitable, just and proper.

                                             JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

 DATED this 20th day of August, 2019.

                                                       Respectfully submitted

                                                       /s/ Susan Burke____________
                                                       Susan Burke
                                                       Virginia Bar # 27769
                                                       Mary F. Schiavo, Esquire
                                                       D.C. Bar #440175
                                                       MOTLEY RICE, LLC
                                                       28 Bridgeside Blvd.
                                                       Mt. Pleasant, SC 29464
                                                       Telephone:     (843) 216-9138
                                                       Facsimile:     (843) 216-9450
                                                       mschiavo@motleyrice.com
                                                       melsner@motleyrice.com

                                                       /s/ John H. Tinney Jr.
                                                       John H. Tinney, Jr., Esquire
                                                       W. Va. Bar # 6970
                                                       HENDRICKSON & LONG, PLLC
                                                       214 Capitol Street
                                                       Charleston, WV 25301
                                                       Telephone:     (304) 346-5500
                                                       Facsimile:     (304) 346-5515
                                                       jtinney@handl.com

                                                       Attorneys for Plaintiffs

                                                  9
